UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
HAYAL AZIZ AHMED AL-MITHALI,               )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2186 (ESH)
                                           )
BARACK OBAMA et al.,                       )
                                           )
                        Defendants.        )
__________________________________________)
                                           )
SAKI BACHA (aka MOHAMMED JAWAD), )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2385 (ESH)
                                           )             (ISN 900)
BARACK OBAMA et al.,                       )
                                           )
                        Defendants.        )
__________________________________________)
                                           )
SABRY MOHAMMED,                            )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2385 (ESH)
                                           )             (ISN 570)
BARACK OBAMA et al.,                       )
                                           )
                        Defendants.        )
__________________________________________)
MOHAMMED KAMEEN,                           )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2385 (ESH)
                                           )             (ISN 1045)
BARACK OBAMA et al.,                       )
                                           )
                        Defendants.        )
__________________________________________)



                                        1
                                              ORDER

       To ensure that the Guantanamo Review Task Force operating pursuant to Executive

Order No. 13,492 has not made any recommendations – and the Review Panel in connection

with the same has made no decisions – that would render unnecessary or otherwise inefficient

the further expenditure of judicial and party resources in this matter, it is hereby

       ORDERED that on or before July 1, 2009, for each of the above-captioned cases,

respondents shall file with the Court ex parte and under seal a report detailing the current status

of the Guantanamo Review Task Force review process with respect to petitioner. The report

shall inform the Court as to whether the Guantanamo Review Task Force has made any

recommendations regarding the disposition of petitioner. If a recommendation regarding the

disposition of petitioner has been made, the report shall also address whether the Review Panel

has made any decisions in connection with the recommendation. If no recommendation has been

made, the report shall provide an estimated timetable, based on the then-available information,

for that recommendation. It is further

       ORDERED that respondents shall be under an affirmative and ongoing obligation to

immediately notify the Court of any changes to petitioner’s status.


       SO ORDERED.




                                               _________/s/______________
                                               ELLEN SEGAL HUVELLE
                                               United States District Judge


Date: June 24, 2009




                                                  2